DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/RestrictionsApplicant’s election without traverse of invention I (Claim 1-5) in the reply filed on (8-1-2022) is acknowledged. Accordingly, inventions II & III (claims 6-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the same reply filed on (8-1-2022).
	Drawings	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, (Figs. 6 & 7) both have the reference character “60”, which is not found in the instant application specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                        SpecificationThe abstract of the disclosure is objected to because 
Currently, the (Abstract) reads “…hydroypropyl-methyl-cellulose (HPMC)…” it should read “…hydroxypropyl-methyl-cellulose (HPMC)…” as is reflected in the instant application’s specifications. 
 Correction is required.  See MPEP § 608.01(b).                                                                     Claim Objections
Claim 1-5 are objected to because of the following informalities: 
Currently, claim 1 reads “…hydroxylpropyl-methyl cellulose (HPMC)…” it should read “…hydroxypropyl-methyl cellulose (HPMC)…”   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1-4, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Bakeev et al. (US-2013/0,178,539, hereinafter Bakeev)Regarding claim 1, 	
A capsule forming composition, for manufacturing a capsule for use in a vaporizer, the capsule forming composition comprising a mixture of: 
hydroxylpropyl-methyl cellulose (HPMC); and 
cellulose nanocrystals (CNC).
Bakeev teaches the following:
Claim 5, 17 & 19 note that a body can be formed from the composition detailed below. In particular, a drug capsule. 
([0033]) teaches that any thermal gelling water soluble cellulose ether can be used in the presently disclosed and claimed inventive concept(s). Examples of the thermal gelling cellulose ethers typically employed as binders can include, but are not limited to, methyl hydroxypropyl cellulose (MHPC).
([0031]) teaches that to further disperse and reduce the size of the cellulose crystals, the suspensions of cellulose crystals can be processed by either sonicating or passing through a high shear micro fluidizer. This kind of prepared material is referred to as nanocellulose, nanocrystalline cellulose (NCC), cellulose nanocrystals, cellulose nanofibers or cellulose whiskers.
Regarding claim 2-3, 	
Wherein the mixture is dissolved in a solvent.
Wherein the solvent further comprises water.
Bakeev teaches the following:
([0035]) teaches that the nanocrystalline cellulose can be blended with the thermal gelling cellulose in water or can be dry blended, depending on the intended use.
Regarding claim 4, 	
Wherein the solvent further comprises a shear thinning additive.
Bakeev teaches the following:
([0090]) that the liquid vehicle used can include, but are not limited to, water, alcohols, glycerin, organic solvents, or a mixture thereof.
                                                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakeev and in further view of Son et al. (US-2015/0,197,655, hereinafter Son)
Regarding claim 5, 	
Wherein the shear thinning additive further comprises isopropyl alcohol.
Regarding Claim 5, Bakeev teaches the entirety of claim 1, including a forming a product, including a drug capsule from an aqueous cellulose ether blend with improved thermal gel strength are formed by combining nanocrystalline cellulose with thermal gelling cellulose ethers. Bakeev also teaches using both water and alcohols togethers as a liquid medium for the cellulose. Bakeev is silent on utilizing isopropyl alcohol in particular.In analogous art for an aqueous composition  comprising hydroxypropyl methylcellulose (HPMC) , an alcohol and water, Son teaches the following:
([0020]) teaches that the alcohol may include ethanol, methanol, isopropanol, butanol, or a mixture of two or more of these
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of nanocrystalline cellulose with thermal gelling cellulose ethers and using both water and alcohols togethers as a liquid medium for the cellulose of Bakeev by utilizing isopropyl alcohol as the type of alcohol as taught by Son. Simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
	                                                         Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                 



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741